Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Corrected Notice of Allowance
Allowable Subject matter

1.	Claims 1-7 would be allowable filed terminal disclaimer and overcome the 

Double patenting rejection.  

 
Reasons for allowance:

 	Regarding claim 1: 
Amitai (US Pub. No 6,829,095 B2) discloses display a device (in Fig. 2, 23), comprising:
 a light waves-transmitting substrate  (figures 2, 22 and 23,  20 and 90,  column 14, lines 1-17),  having a plurality of surfaces including at least two major surfaces (see figure 2,  26 and 27, ),    
  display (4, figure 23); 
at least one optical element  for coupling light waves from the first display into the substrate by total internal reflection (see Fig. 11, figure 23, the abstract, claim 1 and columns 13-14); 
The closest art of record US 5076664, US 6542307, US 20050180687 and US 6349001 display device.
The closest art of record US 5076664, US 6542307, US 20050180687 and US 6349001 display device.
a switching unit (213, Fig. 32) configured to selectively control activation and deactivation of the first and second displays ((4 and 212, Fig. 32)) to effect switching between: a first operational mode in which, the switching unit activates the first display (4) and deactivates the majority portion of the second display (212) , such that the light waves from the first display are coupled into the substrate (substrate of 20) and are projected by the optical surface (i.e. light wave-guide optical element (LOE) 20)  into an eye of a viewer and light waves from the minority portion of the second display are viewable directly through the substrate, and a second operational mode in which the switching unit deactivates the first display and activates the majority portion of the second display, 43such that substantially the entirety of the second display is viewable directly through the substrate(see Applicant’s disclosure [0111]- [0114]), with all other limitations as recited in claim 1. 
Regarding claim 5. 
The closest art of record singly or in combination fails to teach or suggest the limitations “ at least one optical surface (20, Fig. 32) carried by the substrate for  coupling light waves out of the substrate, the optical surface defining a viewing area having a first region (first display 4, Fig. 32) and a second region (second display 212, Fig. 32), the second region for displaying a minority 44portion of the second display for viewing by the eye of the viewer directly through the substrate, and the first region for selectively: displaying a majority portion of the second display for viewing by an eye of a viewer directly through the substrate, and projecting light waves from the first display 
 
Regarding claim 7:
 The closest art of record singly or in combination fails to teach or suggest the limitations “at least one optical surface (20) for coupling light waves out of the substrate; and a switching unit configured to selectively control activation and deactivation of the first and second displays to effect switching between:  45 a first operational mode (see Fig. 31) in which, the switching unit (213, Fig. 32) activates the first display (4, Fig. 32) and at least partially deactivates the second display (212), such that the light waves from the first display are coupled into the substrate and are projected by the optical surface into an eye of a viewer and a portion of the second display is viewable directly through the substrate, and a second operational mode (see Fig. 31) in which the switching unit deactivates the first display and activates the second display, such that substantially the entirety of the second display is viewable directly through the substrate ([0111-0114], Figs. 31-32)” with all other limitations as recited in claim 7.

Inquiry

4.	Any inquiry concerning this communication or earlier communication from the examiner should be directed to Shaheda Abdin whose telephone number is (571) 270-1673. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao could be reached at (571) 272-7671. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about PAIR system, see http://pari-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


 /SHAHEDA A ABDIN/ Primary Examiner, Art Unit 2692